MEMORANDUM **
Jose Rosario Rivera Contreras, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that summarily affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s finding that the threat Rivera Contreras received did not constitute past persecution. See Lim, 224 F.3d at 936. In addition, substantial evidence supports the IJ’s finding that Rivera Contreras’s fear of future persecution is not objectively reasonable in light of current country conditions. See Gonzalez-Hernandez v. Ashcroft, 336 *229F.3d 995, 998-99 (9th Cir.2003). Accordingly, his asylum claim is denied.
Because Rivera Contreras failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.